Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12, 14-18 and 20 (renumbered as claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Gadre et al. (US 20160035061 A1) discloses a computer-readable storage device encoded with instructions that, when executed, cause one or more processors of a computing system to perform operations comprising: identifying a source segmentation map of a source object in a source image (graphics processing module(s) 506 may also determine or generate model data of the target product for displaying the digital avatar, para. 0076); synthesizing (para. 0066, para. 0111) a target segmentation map based on the source segmentation map and a target pose (a user may upload photos in certain poses (so the system 100 can digitize measurements in a standard manner), para. 0051) of a target object (graphics processing module(s) 506 identifies a plurality of points (“POIs”) in the images of the user, para. 0076); determining an appearance flow based on the source segmentation map and the target segmentation map, the appearance flow being configured for correlating respective pixels between a part of the source object and a part of the target object (template data field 706 may include data representative of a plurality of templates, each template corresponding to a particular pose of the user. Furthermore, there may be a plurality of templates to account for variations in poses, image conditions, and/or users, paras. 0106 and 0111); warping the part of the source object based on the appearance flow (the templates data may include one or more parameters (e.g., parameters A-K described later in connection with FIG. 9A) to adjust the shape of the templates to match the images of the user, para. 0119); and generating a target 
However, the closest prior art of record, namely, Gadre et al. does not disclose “refining the appearance flow based on a combination of a structural regulation, a smooth regulation, and a category-level perceptual loss." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-6 are allowable as they depend from an allowable base independent claim 1.
Independent claims 7 and 16 are citing the same or similar subject matter and are also allowed.
Dependent claims 8-15 are allowable as they depend from an allowable base independent claim 7.
Dependent claim 20 is allowable as it depends from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677